—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered October 9, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility and identification. The arrest photographs received in evidence were relevant to issues raised at trial and were not prejudicial. Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur— Sullivan, P. J., Rosenberger, Williams, Wallach and Buckley, JJ.